Title: From Thomas Jefferson to Benjamin Rush, 20 December 1801
From: Jefferson, Thomas
To: Rush, Benjamin


          
            Dear Sir
            Washington Dec. 20. 1801.
          
          I have recieved your favor of Nov. 27. with your introductory lectures which I have read with the pleasure & edification I do every thing from you. I am happy to see that vaccination is introduced & likely to be kept up in Philadelphia. but I shall not think it exhibits all it’s utility until experience shall have hit upon some mark or rule by which the popular eye may distinguish genuine from spurious virus. it was with this view that I wished to discover whether time could not be made the standard, and supposed, from the little experience I had, that matter, taken at 8. times 24. hours from the time of insertion, would always be in the proper state. as far as I went I found it so. but I shall be happy to learn what the immense field of experience in Philadelphia will teach us on that subject.
          Our winter campaign has opened with more good humor than I expected. by sending a message, instead of making a speech at the opening of the session, I have prevented the bloody conflicts to which the making an answer would have commited them. they consequently were able to set in to real business at once, without losing 10. or 12. days in combating an answer. hitherto there has been no disagreeable altercations. the suppression of useless offices, and lopping off the parasitical plant engrafted at the last session of the judiciary body will probably produce some. bitter men are not pleased with the suppression of taxes. not daring to condemn the measure, they attack the motive; & too disingenuous to ascribe it to the honest one of freeing our citizens from unnecessary burthens, & unnecessary systems of officers they ascribe it to a desire of popularity. but every honest man will suppose honest acts to flow from honest principles; & the rogues may rail without interruption.
          My health has been always so uniformly firm, that I have for some years dreaded nothing so much as the living too long. I think however that a flaw has appeared which ensures me against that, without cutting short any of the period during which I could expect to remain capable of being useful. it will probably give me as many years as I wish, and without pain or debility. should this be the case, my most anxious prayers will have been fulfilled by heaven. I have said as much to no mortal breathing, and my florid health is calculated to keep my friends as well as foes quiet as they should be. Accept assurances of my constant esteem & high respect.
          
            Th: Jefferson
          
        